Case 18-15460-jkf       Doc 37      Filed 10/11/18 Entered 10/11/18 17:08:46             Desc Main
                                    Document      Page 1 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                               :
                                     :
    Frances Emmons Rogers            :    Case No.: 18-15460
                                     :    Chapter 13
       Debtor(s).                    :    Judge Jean K. FitzSimon
                                     :    ***********************

 OBJECTION OF WELLS FARGO BANK, N.A. TO CONFIRMATION OF THE PLAN

       Wells Fargo Bank, N.A. ("Creditor") by and through its undersigned counsel, objects to

the confirmation of the currently proposed Chapter 13 Plan ("Plan") filed by Frances Emmons

Rogers (''Debtor'') as follows:

   1. Creditor holds a security interest secured by a mortgage lien on Debtor's property

       commonly known as 701 Panmure Road, Haverford, PA 19041 ("Property").

   2. Creditor intends to file a Proof of Claim including a pre-petition arrearage in the

       approximate amount of $729,190.00.

   3. Debtor's Plan fails to provide for Creditor's secured claim, including the arrearage due on

       Creditor's claim, and suggests that Creditor's claim will be addressed through a loan

       modification.

   4. However Creditor has not offered a permanent loan modification agreement to Debtor.

   5. Debtor's Plan fails to meet the requirements of 11 U.S.C. §1325(a)(5) as it fails to

       provide for Creditor's secured claim. Creditor requests that Debtor amend the Plan to

       either provide for Creditor's claim or to surrender their interest in the Property.


       WHEREFORE, Creditor respectfully requests that the Court deny the confirmation of the

Debtor's currently proposed Plan.




18-030280_JDD1
Case 18-15460-jkf   Doc 37   Filed 10/11/18 Entered 10/11/18 17:08:46      Desc Main
                             Document      Page 2 of 4



                                            Respectfully submitted,
                                             /s/ Karina Velter
                                            Karina Velter, Esquire (94781)
                                            Kimberly A. Bonner (89705)
                                            Adam B. Hall (323867)
                                            Sarah E. Barngrover (323972)
                                            Manley Deas Kochalski LLC
                                            P.O. Box 165028
                                            Columbus, OH 43216-5028
                                            Telephone: 614-220-5611
                                            Fax: 614-627-8181
                                            Attorneys for Creditor
                                            The case attorney for this file is Karina
                                            Velter.
                                            Contact email is kvelter@manleydeas.com




18-030280_JDD1
Case 18-15460-jkf      Doc 37     Filed 10/11/18 Entered 10/11/18 17:08:46              Desc Main
                                  Document      Page 3 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                               :
                                     :
    Frances Emmons Rogers            :    Case No.: 18-15460
                                     :    Chapter 13
       Debtor(s).                    :    Judge Jean K. FitzSimon
                                     :    ***********************

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Objection of Wells Fargo

Bank, N.A. to Confirmation of the Plan was served on the parties listed below via e-mail

notification:

   United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
   Philadelphia, PA 19107

   William C. Miller, Chapter 13 Trustee, Chapter 13 Trustee, 2901 St. Lawrence Ave., Reading,
   PA 19606

   Paul A. Stewart, Attorney for Frances Emmons Rogers, 333 East Lancaster Avenue, Suite
   140, Wynnewood, PA 19096, pstewart@legalhelm.com


The below listed parties were served via regular U.S. Mail, postage prepaid, on October ____,
                                                                                         11
2018:

   Frances Emmons Rogers, Paul H. Rogers, Caroline Rogers and Joseph W. Rogers, Jr., 701
   Panmure Road, Haverford, PA 19041


DATE: ____________
       10/11/18                                             /s/ Karina Velter

                                                     Karina Velter, Esquire (94781)
                                                     Kimberly A. Bonner (89705)
                                                     Adam B. Hall (323867)
                                                     Sarah E. Barngrover (323972)
                                                     Manley Deas Kochalski LLC
                                                     P.O. Box 165028
                                                     Columbus, OH 43216-5028
                                                     Telephone: 614-220-5611
                                                     Fax: 614-627-8181


18-030280_JDD1
Case 18-15460-jkf   Doc 37   Filed 10/11/18 Entered 10/11/18 17:08:46      Desc Main
                             Document      Page 4 of 4


                                            Attorneys for Creditor
                                            The case attorney for this file is Karina
                                            Velter.
                                            Contact email is kvelter@manleydeas.com




18-030280_JDD1
